DETAILED ACTION
Applicant's response, filed 21 October 2021, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-28 are currently pending and under exam herein.
	The instant application is examined under the Patent Prosecution Highway (PPH) program.

Nucleotide and/or Amino Acid Sequence Disclosures
	Issues pertaining to the sequence disclosure requirement have been addressed and the Sequence Listing filed 21 October 2021 has been entered.  Further, the Specification amendments filed 21 October 2021 to address compliance issues have also been entered.

Claim Interpretation-Invoking 112(f)
	The claims herein are not interpreted to invoke 35 USC 112(f) because the claims, as amended, include sufficient structure, material and/or acts for performing the claimed functions 

Claim Rejections - 35 USC § 112
A.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 1 and 26-28, as amended, recite, “configuring a neural network model having an encoder comprising a recurrent neural network (RNN) that generates a fixed-dimension encoding output from an input training peptide sequence”.  Does Applicant intend that the “input training peptide sequence” is one of the plurality of training peptide sequence of variable length that are obtained at the first step of the claim or some other training peptide?  Clarification through clearer claim language is requested.  For examination purposes it is assumed that the claim step utilizes some other raining peptide sequences that are not those obtained in the first step.  It is suggested that the claim be amended to differentiate said peptides, if in fact, they are different.
	Claims 1 and 26-28 recite, “generating attention weighted outputs by applying a final hidden state of the RNN at intermediate state outputs of the RNN and linearly combining the attention weighted outputs”.  With respect to the attention weighted outputs recited, it is unclear from where said outputs are derived and what the “attention weighting” is directed to in the claim.  Further no intermediated state outputs are recited in the claim prior to said recitations and 
	Claim 1 and 26-27 as amended, recite, “determining, by one or more computing devices, a set of parameters of the neural network model by training the neural network model using the plurality of training peptide sequences of variable length”.  The claim is unclear with respect to the act of “using” the plurality of training peptide sequences of variable length to train a neural network by determining a set of parameters.  What parameters?  The “wherein” clause is further confusing in the claim.  How can one determine a set of parameters of the neural network model wherein the neural network model is configured based on the set of parameters?  The circular language is confusing at best.  One would need to train the neural network model to determine the parameters, yet the model must be configured based on the parameters.  Clarification is requested through clearer claim language.  
	Claims 1 and 26-28 recite, “systems and methods and programs for predicting MHC-peptide binding affinity in the preamble of the claims. The claims further include steps of “wherein the trained neural network model is configured based on a set of parameters to predict MCH-peptide binding affinity for a test peptide.  However, the claims include no steps whereby a prediction is made or a binding affinity is determined or steps in between or preceding that would include operation of the neural network for such purpose.  Without said steps in the claims, said operations are intended and do not limit the claims to any prediction of MHC binding herein. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/184590 to Carr et al. (IDS reference; published 26 October 2017; previously cited) and in further view of Bhattacharya et al. (bioRxiv preprint; posted online 27 July 2017; Johns Hopkins University; pages 1-25; previously cited) and Jurtz et al. (Bioinformatics (2017) Vol. 33(22):3685-3690; previously cited) and in further view of Dey et al. (R. Dey and F. M. Salem, "Gate-variants of Gated Recurrent Unit (GRU) neural networks," 2017 IEEE 60th International Midwest Symposium on Circuits and Systems (MWSCAS), 2017, pp. 1597-1600; e-pages 1-6).
The instant claim, as amended, are directed to a method (1); program (26); system (27); and device (28) for predicting major histocompatibility complex (MHC)-peptide binding affinity.
With respect to claims 1 and 26-28 the prior art to Carr et al. (WO 2017/184590) generally discloses methods and systems for prediction of HLA-peptide binding using machine learning (abstract).  With respect to the aspects of the instant claims that include the desire to predict binding affinity using neural networks, Carr et al. disclose peptide sequences [0108]; [0110]; [0111].  Carr et al. further disclose training a neural network with one or more peptide sequences [0112] and generating a prediction algorithm by said training of the machine [0113].  Said application of machine learning include techniques and wherein said networks can include deep learning concepts, including recurrent neural networking [0114].   The disclosed methods include generation of models based on predictive variables wherein peptide-intrinsic features are used as variables [0115].  Finally, Carr et al. disclose identification of HLA-specific binding peptides by analysis using machine learning that have been trained using said peptide sequences [0116].
claims 11-21, Carr et al. disclose training on a plurality of sequence lengths [0513] (claim 11).
	With respect to claims 12 and 19, Carr et al. disclose BLOSUM-derived sequences [0452]; [0505].
	With respect to claims 13-18 Carr et al. disclose peptide sequences between 6-20 amino acids in length and 10-30 amino acids in length and varying lengths of test and training sequences [0093]-[0095].
	With respect to claim 20, Carr et al. disclose a single prediction value [0099]-[0100].
	With respect to claim 21, Carr et al. disclose activation of T-cell responses, as binding of HLA includes response, as disclosed throughout the reference to Carr et al. (see, as example, [0104]). 
 Carr et al. do not specifically disclose the various elements of the recurrent neural network, at the heart of the instant claims, which include steps as now amended that provide for a recurrent neural network with fixed-dimension encoding output from inputs and generating fixed-dimension encoding output by generation of attention weights and application of hidden states at intermediate states. 
Instant claims 2-10 and 22-25 are further directed to the configurations of a recurrent neural network.   
To address the structure of a recurrent neural network, the prior art to both Bhattacharya et al and Jurtz are cited to establish configuration of RNNs, as could be established for elements involving MCH-binding predictions.  As further evidenced by the art to Dey et al., recurrent neural networks at their top level are established for many areas that involve temporal or 
In the context of MHC binding and peptide evaluation, the prior art to Bhattacharya et al. disclose the evaluation of machine learning methods to predict peptide binding to MHC class I proteins, including the use of recurrent neural networks (RNNs) technology (pages 3-4).  The neural networks derived include a gated recurrent neural network that can handle peptides of any length (page 4).  The details of said neural network (named MHCnuggets) include comparisons to well-known other networks, including NetMHC, MHCflurry and NetMHCpan.  In addition, Bhattacharya et al. discloses further aspects of deep learning networks wherein implementation parameters of the gated recurrent unit neural network architecture (GRU) is used.  Specifics of said architecture include initialization weights and a second round of training (page 9)  Further parameters include implementation on the Keras python package with each network having a fully connected layer of 64 hidden units and a final output layer of a single unit related to binding affinity, as example (pages 9-10).
Further art to Jurtz et al. illustrate the desire to use of deep learning for MHC-binding predictions, including using long-short term memory systems of RNNs, which provide for various attention structures using hidden states (page 3687).  
As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the specific RNN, gated and prima facie obvious, as Carr et al. establish the background data for peptide structure and lengths as pertain specifically to MHC. The prior art to Jurtz et al. further specifically include that various neural network programming that has been developed for said purpose and that LSTM methods are particularly useful for state-of-the-art performance in prediction of peptide binding (page 3686).  As such, employing the specific architecture of Dey et al. with the knowledge gained from the Carr et al. teachings would have met with a reasonable expectation of success, as motivated by the art to Bhattacharya et al. and Jurtz et al. that is specifically concerned in establishing machine learning for said purpose.
As such, the instant claims are rendered obvious by the discloses in the prior art as cited.  
It is noted that the claims do not include specific RNN architecture and are met by the teachings of the prior art as described above.
Applicant’s arguments have been considered but are moot in view of the newly recited rejections that address the claims as amended herein.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the 








/Lori A. Clow/Primary Examiner, Art Unit 1631